Citation Nr: 1725381	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  07-31 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than June 5, 2006, for the grant of service connection for pes planus, to include the issue of whether there was clear and unmistakable error (CUE) in the rating decision of October 1978, which denied service connection for pes planus.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 1972 and from June 1974 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2014 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center; the appeal was certified to the Board by the Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a hearing before a Decision Review Officer in August 2008. A transcript of the hearing is of record. 

This matter was previously before the Board in November 2015 and July 2016, where the claim was remanded for further development.  It has since been returned to the Board for appellate review. 



FINDINGS OF FACT

1.  In an October 1978 rating decision, the RO denied service connection for bilateral pes planus; the Veteran did not appeal this decision within one year of its issuance and new and material evidence was not received within that year. 

2.  The evidence of record at the time of the October 1978 rating decision clearly and unmistakably established that the Veteran was diagnosed with pes planus during service, and there was no evidence of a pre-service injury.  


CONCLUSIONS OF LAW

1.  The RO's October 13, 1978, rating decision that denied the Veteran's service connection claim for bilateral pes planus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2016).

2.  The rating decision issued in October 13, 1978, was clearly and unmistakably erroneous in denying service connection for pes planus, and it is hereby revised to reflect granting such a claim as if it had been granted at the time of that decision.  Therefore, an effective date of April 5, 1978, is assigned for the award of service connection for bilateral pes planus.  38 U.S.C.A. §§ 5109A, 7105 (West 1976, 2014); 38 C.F.R. §§ 3.105(a), 3.303, 3.309 (1978, 2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim regarding CUE, the United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to claims of CUE.  Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).  Therefore, the Board may proceed to adjudicate this aspect of the Veteran's claim with no prejudice to the Veteran. 

As to the issue of entitlement to an earlier effective date, neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

The Veteran seeks an effective date earlier than June 5, 2006 for the grant of service connection for bilateral pes planus.  She asserts the effective date should be in 1978, when she first filed for disability compensation for pes planus.  The Board notes the Veteran originally submitted a claim for a bilateral pes planus in April 1978.  Entitlement to service connection for pes planus was denied in an October 1978 rating decision.  

As an initial matter, the Board finds that the October 13, 1978 rating decision was final.  The record reflects that the Veteran was notified of the October 13, 1978 rating decision, and she did not appeal the decision within one year of its issuance.  Further, the record does not reflect that new and material evidence was received within that year.  Therefore, the October 13, 1978 decision that denied the Veteran service connection for bilateral pes planus became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

To overcome the finality of the 1978 rating decision, the Veteran could show that it was clearly and unmistakably erroneous (CUE).  A previous RO determination that is final and binding will be accepted as correct in the absence of CUE.  Where evidence establishes CUE, the prior decision will be reversed or amended.  See 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Simply to claim CUE on the basis that previous adjudications had improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE.  Similarly, neither can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  In addition, failure to address a specific regulatory provision involves harmless error unless the outcome would have been manifestly different.  Id. at 44.  If a claimant wishes to reasonably raise a CUE claim, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that if true would be CUE on its face, the claimant also must give persuasive reasons as to why the result of the prior determination would have been manifestly different but for the alleged error.  Id.  There is a presumption of validity to otherwise final decisions, and the presumption is even stronger where the decision is being collaterally attacked as in a CUE claim.  Id.   


The Court has established a three-pronged test, each of which must be met before CUE is established: either (1) the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied, (2) the error must be "undebatable" and of the sort "which had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting in part Russell v. Principi, 3 Vet. App. 310 (1992)).  In order to be CUE, the error must be of a type that is outcome determinative.  Glover v. West, 185 F.3d 1328 (Fed. Cir. 1999).

As the claim of CUE is essentially part of the argument for an earlier effective date, the Board remanded this case for the RO to consider the question of CUE in the first instance and to give the Veteran an opportunity to provide any additional argument on that theory.  The RO considered CUE in a 2017 rating decision, also providing a supplemental statement of the case.  While the Veteran has not taken any further steps to appeal the adverse CUE determination, the Board finds expanding the issue on appeal to encompass her theory of CUE would be most advantageous to her and avoid piecemeal litigation.    

The Veteran's service treatment records contain a March 1978 notation of "pronation of right foot with pes planus, secondary to an old injury."  The Veteran was afforded a VA examination for her claim in August 1978, where the examiner diagnosed bilateral pes planus.  The October 1978 rating decision denied service connection stating (1) that there were no complaints or treatment for pes planus while in service, and (2) evidence shows that this was secondary to an old injury existing prior to service.  Both conclusions were clearly and unmistakably erroneous.  

First, the statement that there were no complaints or treatment for pes planus during service was false, and that was shown in the records before the RO in 1978.  There is a March 1978 report that notes the history of treatment for her right knee condition, indicating that she had been hospitalized at Walter Reed Army Hospital in November 1977 and discharge diagnoses included "pronation of right foot with pes planus, secondary to old injury."  Although the detailed November 1977 hospitalization notes are not in her file, there is an orthopedic appliance prescription form dated in November 1977 which notes "rearfoot/fore foot varus bilaterally," and flexible orthotics were made for her shoes, bilaterally.  Therefore, these two documents clearly show in-service treatment for pes planus.

The next question, then, would be whether the condition was incurred in service, and the RO denied the claim stating it was secondary to an injury that existed prior to service.  That conclusion is patently false and supported nowhere in the record.  The March 1978 notation of pronation of the foot with pes planus "secondary to old injury" contains no details about the injury!  Simply because it was called an "old" injury does not mean it occurred prior to service, and the fact is by the time this notation was made the Veteran had been on active duty for several years, so "old" could have encompassed her service time.  Regardless, the RO's legal conclusion that "old injury" meant it occurred before service had no support in the record whatsoever, and was certainly not supported by her entrance examination which showed no defects at all.  There was also no support for this conclusion in the 1978 VA examination report, which simply found moderate pes planus was present, without any commentary on the history or etiology of the condition.

Therefore, the facts in 1978 showed treatment in service for pes planus, a presumption of sound entrance, and no indication that the "old" injury had occurred prior to service.  The RO made, first, a clearly erroneous statement of fact by concluding there was no treatment during service for pes planus, and, second, an incorrect conclusion of law by concluding there was a pre-existing injury.  Since the Veteran showed pes planus on VA examination shortly after service, the fact she continued to have the condition was proven, and she should have been granted service connection.  In short, since there was no factual basis in the record for the RO's conclusion the Veteran's pes planus was due to a pre-existing injury, then it is clear the outcome of the claim would have been different if this error were not made.

Accordingly, the Board finds the RO erroneously evaluated the evidence before it at the time of its October 1978 rating decision, and, therefore, the Veteran's motion for revision of that decision is granted.  An effective date of April 5, 1978, is granted for the award of service connection for bilateral pes planus.


ORDER

As there was clear and unmistakable error in an October 1978 rating decision denying entitlement to service connection for pes planus, an effective date of 
April 5, 1978, is assigned for the grant of service connection for pes planus.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


